By the Court.
The defendants, having been convicted on the first count of the indictment, filed a motion for a new trial upon the grounds that the verdict was against the weight of the evidence, and of newly discovered evidence. This motion was addressed to the discretion of the presiding justice of the Superior Court, and his action overruling the motion cannot be revised by this court.
Having overruled one motion for a new trial, the court was not required to hear another motion based upon the same grounds and supported by the same evidence. No exception lies to its order overruling the second motion.
The indictment contains three counts, charging three distinct offences. There is nothing repugnant or inconsistent in convicting upon the first count and acquitting on the other counts. The motion in arrest of judgment was properly overruled.

Exceptions overruled.